MEMORANDUM ***
On November 20, 2007, the district court revoked Thomas Kikuehi’s supervised release. Kikuchi was serving a three-year term of supervised release as part of the sentence for his 2002 conviction under 21, U.S.C. § 856(a)(1), maintaining a place for the manufacturing of marijuana. Kikuchi was required not to commit another federal, state, or local crime as a condition of his supervised release.
At Kikuchi’s revocation hearing, the government proved by a preponderance of the evidence that Kikuchi violated federal drug laws through his involvement in the cultivation of marijuana at a house in Woodland Hills, California. The government’s proof included hearsay evidence, the admission of which Kikuchi challenged as violating of his due process right to confront adverse witnesses.
The district court undertook the balancing test required by United States v. Simmons, 812 F.2d 561, 564 (9th Cir.1987). The district court correctly found that Kikuchi’s interest in confrontation was weakened by the reliability of the proffered hearsay and the fact that Kikuchi was given an opportunity to challenge the evidence against him. See United States v. Comito, 177 F.3d 1166, 1171 (9th Cir.1999); United States v. Martin, 984 F.2d 308, 311-12 (9th Cir.1993). The government established good cause for not presenting all witnesses adverse to Kikuchi by offering a reliable substitute for the live testimony of all nineteen officers involved in the search. See Martin, 984 F.2d at 313. Finally, the challenged evidence was not essential to the district court’s finding in light of the other evidence proffered by the *621government at the revocation hearing. See id. at 311.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.